Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Status of Claims
This is in response to applicant’s filing date of July 11, 2019. Claims 1-21 are currently pending.
                                                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 and 07/11/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
                              Claim Objections
In claims 1, 3-5, 9-11, and 14-19 the term “field” appears to be incomplete.  Replacing the term field with “field of view” would correct this informality.
                               Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
                                   A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zuber et al (DE-102011053975-A1) (“Zuber”), submitted in the IDS of 07/11/2019.
As per claim 1, Zuber discloses a system for three-dimensional scanning in an environment containing a protrusion that extends substantially parallel to a floor (Zuber at Paras. [0001] to [0004]), the system comprising:
  an autonomous vehicle configured to be located on the floor and to move across the floor (Zuber at Para. [0001] and Para. [0004]);
 a planar distance sensor fixedly mounted to the autonomous vehicle, wherein a field of the planar distance sensor is at a non-parallel angle with respect to the floor when the autonomous vehicle is on the floor, and wherein the field of the planar distance sensor impinges on a surface of the protrusion when the autonomous vehicle is on the floor (Zuber at Paras. [0009], [0010], [0020] to [0022], [0047], and [0048].); and
 a computing device communicatively coupled to the autonomous vehicle and configured to develop a three-dimensional scan of the protrusion as the autonomous vehicle moves across the floor (Zuber at Paras. [0017], [0052], [0065], and [0069]).  
wherein the field of the planar distance sensor extends away from the floor frontward of the front end of the autonomous vehicle (Zuber at Para. [0065] and Figure 8).  
As per claim 4, Zuber discloses a system, wherein the surface of the protrusion is a bottom surface of the protrusion, and wherein a portion of the field of the planar distance sensor extends away from the floor frontward of the front end of the autonomous vehicle until it impinges on the bottom surface of the protrusion (Zuber at Para.  [0065]).  
As per claim 5, Zuber discloses a system, wherein the field of the planar distance sensor extends downward to the floor behind the front end of the autonomous vehicle (Zuber at Para. [0058]).  
As per claim 6, Zuber discloses a system, wherein the computing device is further configured to develop a three-dimensional scan of the floor as the autonomous vehicle moves across the floor (Zuber at Para. [0062]).  
As per claim 7, Zuber discloses a system, wherein the planar distance sensor is mounted to the autonomous vehicle above a top of the autonomous vehicle (Zuber at Figure 1 and Para. [0017]).  
As per claim 9, Zuber discloses a system, wherein the field of the planar distance sensor extends toward the floor frontward of a location at which the planar distance sensor is mounted to the top of the autonomous vehicle (Zuber at Para. [0058] and Para. [0064]).  
wherein the field of the planar distance sensor is substantially perpendicular to the floor (Zuber at Para. [0061]).  

Claims 14-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Betker et al (US-5279672-A) (“Betker”), submitted in the IDS of 07/11/2019.
As per claim 14, Betker discloses a planar scanning system for use with an autonomous vehicle, the autonomous vehicle configured to move across a floor, wherein the autonomous vehicle has front and back ends (Betker at Column 2, line 14, through Column 3, line 20), the planar scanning system comprising:
 a first planar distance sensor mounted on a first half of the autonomous vehicle, wherein a field of the first planar distance sensor is at a first non-parallel angle with respect to the floor (Betker at Figure 1, laser scanner assembly 74, and Column 5, lines 33-43);
 a second planar distance sensor mounted on a second half of the autonomous vehicle, wherein a field of the second planar distance sensor is at a second non-parallel angle with respect to the floor (Betker at Figure 1, directed ultrasonic overhang sensors 90 and item 94a/b, and Column 5, lines 18-28) ; and
 a computing device communicatively coupled to the first and second planar distance sensors, the computing device configured to develop a three-dimensional scan of a portion of an environment in which the autonomous vehicle moves based on readings of the first and second planar distance sensors (Betker at Figure 4, control unit 300, and Column 7, line 21, through Column 8, line 24);
wherein the first non-parallel angle and the second non-parallel angle are different from each other and the first and second planar distance sensors are arranged such that an intersecting line of the field of the first planar distance sensor and the field of the second planar distance sensor is forward of the front end of the autonomous vehicle (Betker at Column 5, lines 18-43).  
As per claim 15, Betker discloses a planar scanning system, wherein the first planar distance sensor is mounted to a top half of the autonomous vehicle, and wherein the field of the first planar distance sensor extends toward the floor frontward of a location at which the first planar distance sensor is mounted to the top half of the autonomous vehicle (Betker at Figure 1, item 94a/b, and Column 5, lines 33-43.).  
As per claim 16, Betker discloses a planar scanning system, wherein the second planar distance sensor is mounted to a bottom half of the autonomous vehicle, and wherein the field of the second planar distance sensor extends away from the floor frontward of a location at which the second planar distance sensor is mounted to the bottom half of the autonomous vehicle (Betker at Figure 1, item 90, and Column 5, lines 18-28.).  
As per claim 17, Betker discloses a planar scanning system, wherein the intersecting line of the field of the first planar distance sensor and the field of the second planar distance sensor is substantially parallel to the floor and substantially perpendicular to a forward direction of the autonomous vehicle (Betker at Figure 1, items 90 and 94a/b, and Column 5, lines 18-28 and 33-43.).  
wherein the first planar distance sensor is mounted to a right half of the autonomous vehicle, and wherein the field of the first planar distance sensor extends downward to the floor to the right of a location at which the first planar distance sensor is mounted to the right half of the autonomous vehicle (Betker at Figure 1, items 90, and Column 5, lines 18-28, which disclose “two upwardly and forwardly directed ultrasonic overhang sensors 90 recessed into the front assembly 18.) .  
As per claim 19, Betker discloses a planar scanning system, wherein the second planar distance sensor is mounted to a left half of the autonomous vehicle, and wherein the field of the second planar distance sensor extends downward to the floor to the left of a location at which the second planar distance sensor is mounted to the left half of the autonomous vehicle (Betker at Figure 1, items 94a/b, and Column 5, lines 33-43, which disclose downwardly directed sensors.).  
As per claim 20, Betker discloses a planar scanning system, wherein the intersecting line is substantially perpendicular to a forward direction of the autonomous vehicle and substantially parallel to the floor (Betker at Figure 1, item 90, and Column 5, lines 18-28 and 33-43.).  
As per claim 21, Betker discloses a planar scanning system, wherein the intersecting line is angled downward in a direction toward the floor forward of the front end of the autonomous vehicle (Betker at Figure 1, item 86, and Column 5, lines 11-18, which disclose side-looking sensor.).  

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Lee et al (US-20180210448-A1) (“Lee”)
Lee discloses a system for three-dimensional scanning in an environment containing a protrusion that extends substantially parallel to a floor (Lee at Figures 15-17), the system comprising:
  an autonomous vehicle configured to be located on the floor and to move across the floor (Lee at Figure 4 and Para.[0059] which discloses “the robot 1000 that reflects the degree of protrusion and height of the protrusion and performs a cleaning function can perform the function of cleaning the floor of a region where the protrusion is located.”);
 a planar distance sensor fixedly mounted to the autonomous vehicle, wherein a field of the planar distance sensor is at a non-parallel angle with respect to the floor when the autonomous vehicle is on the floor, and wherein the field of the planar distance sensor impinges on a surface of the protrusion when the autonomous vehicle is on the floor (Lee at Figure 7 and Para. [0066] discloses “infrared sensing units 120a and 120c positioned at the upper end can sense a protrusion placed in the vicinity of the TOP_H height.”); and
 a computing device communicatively coupled to the autonomous vehicle and configured to develop a three-dimensional scan of the protrusion as the autonomous vehicle moves across the floor (Lee at Figure 1 and Para.0035] which discloses “the robot can sense the entire space in a 3-dimensional manner, create a 3D map based on the 3-dimensional sensing and move based on the created 3D map. Thus, the sensing module 100 of the present disclosure can sense the presence of an 
As per claim 2, Lee discloses a system, wherein the planar distance sensor is mounted to the autonomous vehicle at a front end of the autonomous vehicle in a bottom half of the autonomous vehicle (Lee at Para. [0060] discloses “the infrared sensing units 120a to 120d may be provided in the top and bottom of the robot 1000a to check the height of a protruding obstacle. In addition, the ultrasonic sensors 110a and 110b may be provided to effectively sense a protrusion located in the intermediate region rather than the height sensed by the sensing units 120a to 120d.”).  
As per claim 3, Lee discloses a system, wherein the field of the planar distance sensor extends away from the floor frontward of the front end of the autonomous vehicle (Lee Figure 5 and Para. [0062] which shows field moving away from the robot so that “a lower side sensing unit (or lower side sensor) 190a may be selectively provided to check whether there is another obstacle in a region near the floor in the traveling direction (moving direction).”).  
As per claim 4, Lee discloses a system, wherein the surface of the protrusion is a bottom surface of the protrusion, and wherein a portion of the field of the planar distance sensor extends away from the floor frontward of the front end of the autonomous vehicle until it impinges on the bottom surface of the protrusion (Lee at Figures 6-8 show protrusion at different vertical 
As per claim 5, Lee discloses a system, wherein the field of the planar distance sensor extends downward to the floor behind the front end of the autonomous vehicle (Lee at Para. [0026] discloses “various sensors can be used to collect and store 3D obstacle information of front/side/rear of the robot.”).  
As per claim 6, Lee discloses a system, wherein the computing device is further configured to develop a three-dimensional scan of the floor as the autonomous vehicle moves across the floor (Lee at Para. [0062] “infrared sensing units 120b and 120d provided on the lower side, the lower side sensing unit 190a may be provided close to the floor to check an obstacle protruding from the floor or the material of a space adjacent to the floor.”).  
As per claim 7, Lee discloses a system, wherein the planar distance sensor is mounted to the autonomous vehicle above a top of the autonomous vehicle (Lee at Para. [0038] discloses “infrared sensing unit 120 is provided at both ends of the uppermost (e.g., a top edge) of the robot, the infrared sensing unit 120 senses an obstacle placed in front to determine whether the obstacle is located at the upper end of the robot or has a height over which the robot can pass.”).  
As per claim 8, Lee discloses a system, wherein the planar distance sensor is mounted to one of a front end of the top of the autonomous vehicle or a back end of the top of the autonomous vehicle (Lee at Para. [0038] discloses “infrared sensing unit 120 is provided at both ends of the uppermost (e.g., a top edge) of the robot”.).  
wherein the field of the planar distance sensor extends toward the floor frontward of a location at which the planar distance sensor is mounted to the top of the autonomous vehicle (Lee at Para. [0062] which discloses “the lower side sensing unit 190a may be one of various sensors that sense the lower side or an image of the lower side.”).  
As per claim 10, Lee discloses a system, wherein the field of the planar distance sensor is substantially perpendicular to the floor (Lee at Figure 4 and Para. [0062] which discloses “lower side sensing unit 190a may be provided close to the floor to check an obstacle protruding from the floor or the material of a space adjacent to the floor.”).  
As per claim 11, Lee discloses a system, wherein the field of the planar distance sensor passes above a top of the autonomous vehicle, and wherein the field of the planar distance sensor is not parallel to a forward movement direction of the autonomous vehicle (Lee at Para. [0030] which discloses “depth sensing unit 140 and the LiDAR sensing unit 130 may be provided on the upper surface of the robot.”).  
As per claim 12, Lee discloses a system, wherein the protrusion is a shelf in a rack of shelves (Lee at Figure 3, fixed structure 211 and protrusion 213, are known to be found where the robot is employed such as “offices, hotels, offices, factories and so on, and temporary structures such as information desks are often provided and then removed.” Lee at Para. [0004].).  
As per claim 13, Lee discloses a system, wherein the computing device is further configured to develop a three-dimensional scan of a plurality of shelves in the rack of shelves as the autonomous vehicle moves across the floor (Lee at Figure 3 and Para. [0026] which discloses “various sensors can be used to collect and store 3D obstacle information of front/side/rear of the robot. A light distance and ranging (LiDAR) sensor can be used to collect information on a wall, glass and obstacles in the front/rear/left/right spaces to generate a map. The LiDAR sensor can sense obstacles of a certain height at a remote distance.”).  
As per claim 14, Lee discloses a planar scanning system for use with an autonomous vehicle, the autonomous vehicle configured to move across a floor, wherein the autonomous vehicle has front and back ends (Figure 1 and Figure 4), the planar scanning system comprising:
 a first planar distance sensor mounted on a first half of the autonomous vehicle, wherein a field of the first planar distance sensor is at a first non-parallel angle with respect to the floor (Lee at Para. [0069] discloses “the LiDAR sensing unit 130a capable of creating an integrated map for the periphery of the robot can be cooperated to create a virtual three-dimensional map around the robot, as shown in FIG. 3.”);
 a second planar distance sensor mounted on a second half of the autonomous vehicle, wherein a field of the second planar distance sensor is at a second non-parallel angle with respect to the floor (Lee at Figure 7 and Para. [0066] discloses “infrared sensing units 120a and 120c positioned at the upper end can sense a protrusion placed in the vicinity of the TOP_H height.”); and
  a computing device communicatively coupled to the first and second planar distance sensors, the computing device configured to develop a three-dimensional scan of a portion of an environment in which the autonomous vehicle moves based on readings of the first and second planar distance sensors (Lee at Figure 1 and Para. [0035] which discloses “the robot can sense the entire space in a 3-dimensional manner, create a 3D map based on the 3-dimensional sensing and move based on the created 3D map. Thus, the sensing module 100 of the present disclosure can sense the presence of an obstacle in front and simultaneously sense the height and depth of the obstacle and provide the robot with information used to determine whether the robot can advance to, pass by or over, or avoid the obstacle.”);
 wherein the first non-parallel angle and the second non-parallel angle are different from each other and the first and second planar distance sensors are arranged such that an intersecting line of the field of the first planar distance sensor and the field of the second planar distance sensor is forward of the front end of the autonomous vehicle (Lee at Para. [0136] discloses “depth sensing unit 140 provided in the front or upper portion of the robot senses the depth of one or more objects in front of the robot (S1904) and provides the sensed value to the sensing data analysis unit 150 (S1914).”).  
As per claim 15, Lee discloses a planar scanning system, wherein the first planar distance sensor is mounted to a top half of the autonomous vehicle, and wherein the field of the first planar distance sensor extends toward the floor frontward of a location at which the first planar distance sensor is mounted to the top half of the autonomous vehicle (Lee at Para. [0026] “LiDAR sensor can sense obstacles of a certain height at a remote distance. By comparing information 
As per claim 16, Lee discloses a planar scanning system, wherein the second planar distance sensor is mounted to a bottom half of the autonomous vehicle, and wherein the field of the second planar distance sensor extends away from the floor frontward of a location at which the second planar distance sensor is mounted to the bottom half of the autonomous vehicle (Lee Figure 5 and Para. [0062] which shows field moving away from the robot so that “a lower side sensing unit (or lower side sensor) 190a may be selectively provided to check whether there is another obstacle in a region near the floor in the traveling direction (moving direction).”).  
As per claim 17, Lee discloses a planar scanning system,  wherein the intersecting line of the field of the first planar distance sensor and the field of the second planar distance sensor is substantially parallel to the floor and substantially perpendicular to a forward direction of the autonomous vehicle (Lee Figure 4, sensors 110 to 190, and Para. [0032] which discloses “protruding obstacle is placed in the traveling direction (i.e., moving direction), it can be checked by a combination of these sensing units whether or not the robot is allowed to pass by this obstacle.”).  
As per claim 18, Lee discloses a planar scanning system, wherein the first planar distance sensor is mounted to a right half of the autonomous vehicle, and wherein the field of the first planar distance sensor extends downward to the floor to the right of a location at which the first planar distance sensor is mounted to the right half of the autonomous vehicle (Lee at Para. [0062] which discloses “lower side sensing unit (or lower side sensor) 190a may be selectively provided to check whether there is another obstacle in a region near the floor in the traveling direction (moving direction). Along with the infrared sensing units 120b and 120d provided on the lower side, the lower side sensing unit 190a may be provided close to the floor to check an obstacle protruding from the floor or the material of a space adjacent to the floor.”).  
As per claim 19, Lee discloses a planar scanning system, wherein the second planar distance sensor is mounted to a left half of the autonomous vehicle, and wherein the field of the second planar distance sensor extends downward to the floor to the left of a location at which the second planar distance sensor is mounted to the left half of the autonomous vehicle (Lee Figure 11 and Para. [0066] discloses “the infrared sensing units 120b and 120d positioned at the lower end can sense a protrusion placed in the vicinity of the BOTTOM_H height.”).  
As per claim 20, Lee discloses a planar scanning system, wherein the intersecting line is substantially perpendicular to a forward direction of the autonomous vehicle and substantially parallel to the floor (Lee at Figure 4 and Para. [0062] which discloses “lower side sensing unit 190a may be provided close to the floor to check an obstacle protruding from the floor or the material of a space adjacent to the floor.”).  
wherein the intersecting line is angled downward in a direction toward the floor forward of the front end of the autonomous vehicle (Lee at Para. [0026] discloses “various sensors can be used to collect and store 3D obstacle information of front/side/rear of the robot.”).    
                          Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zuber as applied to claim 1 above, and further in view of Betker et al (US-5279672-A) (“Betker”).
Zuber does not explicit disclose placing the “planar distance sensor” at the various locations of the autonomous vehicle as recited in claims 2, 8, and 11.
Betker in the same field of endeavor discloses an autonomous cleaning robot with “obstacle/hazard detection”.  See Abstract, Figure 1, and Column, line 50.
As per claim 2, Zuber and Betker disclose a system, wherein the planar distance sensor is mounted to the autonomous vehicle at a front end of the autonomous vehicle in a bottom half of the autonomous vehicle (Betker at Figure 1, sensor 82,  and column 4, line 55, through column 5, line 43).  
As per claim 8, Zuber and Betker disclose a system, wherein the planar distance sensor is mounted to one of a front end of the top of the autonomous vehicle or a back end of the top of the autonomous vehicle (Betker at Figure 1, infrared laser scanner assembly 74,  and column 4, line 55, through column 5, line 43).  
As per claim 11, Zuber and Betker disclose a system, wherein the field of the planar distance sensor passes above a top of the autonomous vehicle, and wherein the field of the planar distance sensor is not parallel to a forward movement direction of the autonomous vehicle (Betker at Figure 1, infrared laser scanner assembly 74,  and column 4, line 55, through column 5, line 43, that discloses setting the sensors at a non-parallel angle to the forward movement so as to  provide “a reliable indicator as to the levelness of the floor in front of the scrubber 10.”).  

Those in the art would be motivated to combine the teaching of Betker concerning planar distance sensor placement with the Zuber system and method for obstacle detection for autonomous vehicle because using multiple planar distance sensors positioned at different parts of the autonomous vehicle would lead the computing system to form a more comprehensive view of an environment so as to take into account any obstacles in a room.  Zuber at Para. [0002]. 

Claims 12 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Zuber as applied to claim 1 above, and further in view of Nakamura Yasushi (JP-2014013551-A) (“Yasushi”), submitted in the IDS of 07/11/2019.
Zuber does not explicit disclose scanning with the planar distance sensor an environment comprising shelves. 
Yasushi in the same field endeavor discloses a “a self-propelled apparatus capable of determining whether or not it can make an entry under an obstacle arranged with a space on a floor or by detecting an obstacle such as a difference in level.” See Abstract and Figure 7.
wherein the protrusion is a shelf in a rack of shelves (Yasushi at Para. [0002] and Figure 8, cupboard 53).  
As per claim 13, Zuber and Yasushi disclose a system, wherein the computing device is further configured to develop a three-dimensional scan of a plurality of shelves in the rack of shelves as the autonomous vehicle moves across the floor (Yasushi at Para. [0002] and Para. [0006]).  
      It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuber’s obstacle detection of self-moving cleaning devices with detection of objects like storage shelves as disclosed by Yasushi, since determination and identification of obstacle such as shelves would increase the applicability of autonomous cleaning machines to a variety of settings. 
Those in the art would be motivated to combine the teaching of Yasushi concerning identification of shelves and cupboards with the Zuber system and method for obstacle detection for autonomous vehicle because being able to identify and locate obstacles such as shelves would lead the computing system to form a more comprehensive view of an environment so as to take into account any obstacles in a room.  Zuber at Para. [0002]. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rosenstein et al (US-20120185094-A1) discloses a mobile robot that generates a 3D scan of an environment from imaging sensors such as cameras, IR emitters, Lidar, and ultrasonic sensors. See Abstract and Figure 10B. In particular, Rosenstein discloses in Para. [0115] that “sonar detection curtain 412 can be used to detect obstacles having elevated lateral protruding portions, such as table tops, shelves” and the like.
                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on  571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661